United States District Court

NORTHERN DIS'I`RICT OF 'I`EXAS
DALLAS DIV[S§ON

UNITEDHEALTHCARE SERVICES,
lNC. et al.

§
§
§
§ CIvlL ACTION No. 3;17-Cv-0243-s
§
§
§

NEXT HEALTH, LLC et al.

MEMORANDUM OPINION AND ()RDER

This Order addresses UnitedHealthcare Services, Inc., UnitcdHealthcare Insurance
Company, and UnitedHealth Group, Inc.’s (coflectivcly “Unitcd”) Motion to Disrniss First
Arncnded Counterclaim or for More Detinite Statement [ECF No. 194]. Foi‘ the reasons set forth
below, the Court denies United’s Motion to Disrniss and grants United’s Motion for More Definite
Statement.

l. BACKGROUND

Pursuant to Special Order 3-318, this case Was transferred from the docket of Chicf Judge
Barbara M.G. Lynn to the docket of this Court on March 8, 2018.

Because this case is the subject of a prior memorandum opinion and ordcr, the Court Wili
recount only the background facts and procedural history that are necessary to understand today’s
decision Unz'tedHealthcare Seri)s., lnct v. Next Health, LLC, Civ. A. No. 3:17-CV-0243-S, 2018
WL 3520429 (N.D. Tex. Juiy 20, 2018). United initiated this lawsuit on January 26, 2017. United
is a provider of health care insurance, administration, and/or benefits pursuant to a variety of heaith
care benefit plans and insurance policies Compl. il 21. Many of Unitcd’s private employer~

sponsored plans are governed by the Brnployee Retirernent lncome Security Act of 1974

 

 

(“ERISA”). Id. 11 24. United uses a two-tier provider system for its plans, which allows members
to obtain healthcare services from network or out~of-network (“OON”) providers ld. 11 33. OON
providers do not enter into any agreement with United, and they generally bill members at the rates
they set. Id. il 35. United’s plans typically require members to contribute to the costs of care by
OON providers Id. il 36.

United alleges that American laboratories Group, LLC, Medicus Laboratories, LLC,
United Toxicology, LLC, U.S. Toxicology, LLC, and Next Hcalth, LLC (collectively, “Entity
Dei`endants”) have defrauded United in connection with their provision of OON testing services
to United members See, e.g., id. 11 83.

The Entity Defendants filed counterclaims on November lS, 2017, asserting four ERISA-
based causes of action against United. rl`he Entity Defendants seek: (1) penalties for United’s
alleged failure to provide requested plan documents', (2) a remand of all claims it has submitted to
United since 2011 for a full and fair review; (3) declaratory and injunctive relief as Well as
economic damages for an alleged breach of fiduciary duty; and (4) to recover benefits under 29
U.S.C. § 1132(a).

United moved to dismiss the counterclaims or, in the alternative, for a more definite
statement. See ECF No. 93. On July 20, 2018, the Court denied United’s Motion to Dismiss but
granted United’S l\/lotion for a More Definite Statement. UnitedHealthca/re Servs., 2018 WL
3520429, at *7. Specifically, the Court ordered the Entity Defendants to (1) “amend their claim
spreadsheets” and “{f]or each claim, . . . identify the member who assigned their benefits and the
plan or policy number under which such benefits arose”; (2) “provide representative plan terms”‘,
and (3) for non~beneiits claims, “identify which member assignments were in effect during which
time period and . . . include the specific language of each assignment identitied.” Ia’.

2

 

 

On August 1, 2018, the Entity Defendants filed their First Amended Counterclaims. See
ECF No. 183. Alleging that the First Amended Counterclaims do not comply with the Court’s
order to provide a more definite statement, United asks the Court either to dismiss the Entity
Defendants’ First Amended Counterclaims or to renew its order requiring a more definite
statement

II. ANALYSIS

When a party makes an effort to comply with an order granting a motion for a more definite
statement, “the insufficiency of the effort does not justify automatic dismissal of the action. . . .
The draconian remedy of dismissal of the action should be invoked only as a last resort . . . .”
Pardee v. Moses, 605 F.2d 865, 866 (Sth Cir. 1979) (quoting Schaedler v. Reaa’z'ng Eagle Publ ’n,
[nc., 370 F.2d 795, 798-99 (3d Cir. 1967)). Because the Court finds that the Entity Defendants
made an effort to comply with portions of the Court’s prior order, the Court denies United’s Motion
to Dismiss.

Although the Entity Defendants made an effort to comply with the Court’s prior order, the

55

First Amended Counterclaims are still “insufficiently definite Bowers v. Crystal Valfey, R. V.,
No. 95-C~7527, 1996 WL 169415, at *l (N.D. lll. Apr. 9, 1996) (citation and internal quotation
marks omitted). Therefore, the Court renews its order that the Entity Defendants replead more
information in support of their claims.

First, the Court renews its order that the Entity Defendants amend the claim spreadsheets
to include member names and plan or policy numbers for each claim listed on the spreadsheets.
The Entity Defendants claim that they “have produced the claim file for each of the 60,000 claims
on which their ERISA claims are based.” Resp. 6. According to United, this production came in

the form of a flash drive including every file for every claim submitted to United from 20l5 to

3

 

 

2017. l\/lot. to Dismiss 6. in their Response, the Entity Defendants do not contest that allegation
or argue that they have amended their claim spreadsheets. The Court specifically ordered the
Entity Defendants to amend their claim spreadsheets to include member names and plan or policy
numbers The Court finds that production via flash drive is insufficient to comply with that order.
Therefore, the Court again orders the Entity Defendants to amend their claim spreadsheets For
each claim, the Court orders the Entity Defendants to identify the member who assigned their
benefits and the plan or policy number under which such benefits arose.

Second, the Entity Defendants must provide representative plan terms See Innova Hosp.
San Antonio, L.P. v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 729 (Sth Cir. 2018)
(“Alleging improper reimbursement based on representative plan provisions . . . may be sufficient
to show plausibility under Twombly and ]qbal . . . .”). Contrary to the Entity Defendants’ argument
in their Response, the Court did not order them to state “specific plan terms breached for each of
the 60,000 claims at issue.” Resp. 5. Consistent with Innova, the Court ordered the Entity
Defendants to provide “representative plan provisions.” 892 F.3d at 729. The Court renews its
order that the Entity Defendants provide representative plan terms or provisions

Third, the Court renews its order that, for non-benefits claims, the Entity Defendants must
(l) identify which member assignments Were in effect during which time period and (2) include
the specific language of each assignment identified lt appears to the Court that the Entity
Defendants have conceded that certain assignments did not include language that would give the

Entity Defendants standing to assert non»benefits claims See, e.g. , Resp. 11 24 (arguing only that

 

 

language first used in l\/lay of2016 provides Entity Defendants With standing to assert non-benefits
claims).

The Court recognizes that the Entity Defendants have pleaded that all assignments between
l\/Iay 17, 2016, and February l4, 2017, included identical patient authorization language, which is
included in the First Amended Counterclaims. See Am. Countercl. 1[1[ 55-57. To the extent that
the Entity Defendants intend to argue that they have standing to assert non-benefits claims arising
prior to May 17, 2016, or after February l4, 2017, the Court renews its order that the Entity
Defendants clarify which member assignments were in effect during Which time period and include
the specific language of each assignment identified

IV. CONCLUSION

For the foregoing reasons, the Court denies United’s Motion to Dismiss and grants United’s
Motion for a More Definite Statement. The Entity Defendants must file amended pleadings by
April 30, 2019.

SO ORDERED.

sIGNED March)_~‘Z 2019.

S`¢/{,,__`

KAi(EN GREN sCHoLER
UNITED sTATns DISTRICT JUDGE

 

 

